El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
Un injunction ■ preliminar fué convertido en/ un injunction pendente lite en virtud de hechos y por razones expre-sadas por el juez de distrito, como sigue:
“La demanda en este caso alega la existencia de un contrato de-arrendamiento otorgado en Septiembre de 1-921, por el término de-diez años y $25.00 anuales, de canon, que fué pagado por el total período de arriendo. Además, que las partes, al otorgar el arren-damiento, intentaron conservar la servidumbre de paso de vía que la demandante tiene en la parcela arrendada desde hace más de quince años, consistente en un desvío en donde arrima sus cañas para ser llevadas desde allí en trenes a la factoría azucarera de la de-mandante.
“El propósito de la acción es que se declare la existencia de una servidumbre de paso de vía, de paso por un camino que da al des-vío, que se obligue al demandado a respetar el derecho de usar del camino y desvío durante el término del contrato, así como el libre tránsito de los carros de la demandante por el camino que da entrada, 'al desvío, y que se prohíba al demandado impedir u obstaculizar, por medio de cercas o de otro modo, el ejercicio' de esos derechos. Además el actor reclama $1,000.00 por daños y perjuicios, que los actos del demandado dice le han causado.
“Se expidió por la Corte una orden restrictiva dirigida al de-mandado, el día 26 de Febrero último, y se celebró la vista de la petición de la demandante para que se expida un auto de' injunction pendente lile.
“Por su parte el demandado contestó la demanda y.la orden para mostrar causa oponiéndose a las pretensiones del actor.
“Celebrada la vista y oída la prueba, las partes han sometido sus argumentaciones escritas que han sido debidamente consideradas por la Corte. La cuestión a decidir ahora es únicamente la de si procede o no expedir el auto de Injunction durante la sustanciación de este litigio.
“La demandante en el acto de la vista presentó la escritura No. 47, ■ otorgada el 8 de Septiembre de 1921, sobre arrendamiento por el causante d^l demandado Don Manuel Falú a favor de la Sociedad Civil ‘Central Victoria Lmtd.’, de la que deriva su derecho la de-*593mandante. De ella consta la existencia del arrendamiento en los términos alegados en la demanda y a la vez en la cláusula 4? bay la siguiente estipulación:
“ ‘ Fe : Es expresamente convenido entre las partes contratantes en esta escritura, que este arrendamiento comprende no solamente la parcela donde está enclavada el predicbo desvío del kilómetro nú-mero 15 de la American Railroad Company con sus dos cargaderos a ambos lados del citado desvío, sino que también incluye el dere-cho de paso por el camino que de la carretera de Río Piedras a Carolina va a la laguna y de dicho camino al desvío.’'
“También aparece que el importe del canon del arrendamiento durante el tiempo del mismo, o sea diez años, fué satisfecho total-mente en el acto del otorgamiento de la escritura.
“Ese contrato aparece aún vigente, pues nada hay en los autos que sugiera su terminación. El distinguido abogado del demandado, según se ve en su alegato, considera dicho arrendamiento como ter-minado, por no haber sido inscrito, desde el momento en que el de-mandado Suárez Pérez adquirió la finca, en 8 de Julio de 1924. Sin duda tenía en mente el derecho que al comprador de una finca arrendada reconoce el artículo 1474 del Código Civil. Pero una cosa es el derecho del comprador y otra su ejercicio. No tenemos ni alegación ni prueba alguna de que el comprador haya ejercido tal derecho, y, por tanto, debemos presumir que el contrato en que descansa la demandante, está aún vigente. Siendo así, y como la demanda expone una buena causa de acción, el siatu quo de la cosa debe ser protegido por medio de una orden o auto como el que se pide, que estaría justificado por sólo por la ley relativa a Injunction, sino también con las disposiciones de la sección 2 de la Ley para asegurar la efectividad de las sentencias.”
Entre otras cuestiones mencionadas en la contestación a la orden para mostrar causa y como parte de dicha contes-tación, el demandado se refirió a y adoptó las alegaciones contenidas en su contestación a la demanda en el pleito principal. De la contestación jurada en que así se descansa to-mamos el siguiente extracto:
“12. Niega que comenzó poco después de haber comprado la finca, o en ninguna ocasión, a molestar a la demandante o a amena-zarla con cerrar con una cerca dicho camino, pero admite que algún tiempo después de haber adquirido la finca fué informado por la demandante (sin que ésta le mostrara copia del mismo) de que te-*594nía algún contrato de arrendamiento con respecto al pedazo de vía o desvío, a lo que contestó el demandado que ignoraba absoluta-mente dicho contrato y que era su intención el cercar toda su finca. Y alega además el demandado que al electo procedió, en 24 de Oc-tubre de 1924, a cercar su finca, y la cercó, no tan sólo en todo el largo de dicho camino, o sea hacia la colindancia con la carretera entre Río Piedras y Carolina, de todo lo cual tuvo conocimiento la demandante en los mismos días en que' se estaba levantando dicha cerca. Alega además que las únicas amenazas en este asunto han sido de parte de la demandante hacia el demandado, amenazando a éste de que si no quitaba la cerca que ella lo haría a la fuerza por-que tenía abogado pago ■ por año y lo mismo le daba a la deman-dante estar en los tribunales todo el tiempo que fuere necesario, obligando al demandado a gastar dinero.
“13. Admite que allá por el mes de Diciembre, 1924, la deman-dante solicitó del demandado que quitara dicha cerca, a lo que se negó el demandado, pero niega que como consecuencia de dicha nega-tiva la demandante haya sufrido perjuicios en la suma de $1,000, o en cualquier otra cantidad.
“14. Que la demandante fué enterada por el demandado en Sep-tiembre, 1924, de que la finca descrita anteriormente pertenecía al demandado y que había adquirido la misma como libre de toda clase de carga o gravámenes, y además que fué su intención cercar dicha finca y no permitir que nadie le estorbara en la posesión y disfrute de la misma. Que en 24 de Octubre, 1924, empezó a cercarla y la. cercó por todo el lado Oeste donde colinda con el camino quo va desde la carretera hacia la Laguna de San José, cuya cerca estuvo terminada en los primeros días de Noviembre, 1924. Que el deman-dado no hizo oposición alguna a la construcción de dicha cerca ni ha tomado paso alguno para que la misma fuera quitada hasta que presentó la presente demanda antes esta corte el día 26 de Febrero 1925, de cuya demanda y demás procedimientos fué notificado el demandado en 3 de Marzo de 1925. Que debido a la negligencia y demora (laches) de la demandante la corte no debe concederle el remedio solicitado de injunction pendente lite.”
La corte inferior parece no haber fijado su atención en el hecho de que el demandado anunció su intención de cercar la propiedad adquirida por él al ser informado de la exis-tencia del arrendamiento y a pesar de tal información su-ministrada por la demandante. Tal anuncio de intención, hecho al recibir aviso de la reclamación de la demandante *595como arrendataria del anterior dueño y en respuesta a tal reclamación, snplementado, por si algo faltare, por la cons-trucción subsiguiente de la cerca y la negativa a quitarla, fué, en nuestro concepto, una indicación razonablemente clara de la elección del demandado de no aceptar ni pasar por los términos y condiciones del arrendamiento.
Es cierto que la demandante alega en su demanda que el objeto e intención primordial, si no único, de las partes en el contrato de arrendamiento fué proteger y preservar la servidumbre de paso de la demandante que en forma de un desvío liabía existido por un período de quince años antes del otorgamiento del contrato de arrendamiento. Pero, la única prueba de tal intención u objeto presentada en la comparecencia en virtud de la orden para mostrar causa fué el escrito últimamente mencionado. Dicbo documento uo hace mención de servidumbre alguna preexistente, aunque sí hace referencia a que la finca arrendada está ocupada por un desvío y no hay indicación de intención alguna por parte del arrendatario de usar la propiedad en cuestión para al-gún fin distinto que el de recibir para ser transportada a su factoría la caña producida en las cercanías del desvío. El arrendamiento también incluye el derecho a usar un ca-mino que va de la carretera pública hasta la vía del ferro-carril, atravesándola en un punto cerca de dicho desvío, y una servidumbre de paso sobre los terrenos del arrendador existentes entre dicho camino y el desvío. Pero no hay prueba, de intención alguna de reconocer una servidumbre preexistente o crear o establecer una servidumbre o privi-legio de alguna clase por un período mayor que el especi-ficado como término del arrendamiento. Ni hay tampoco in-dicación de intención alguna de convertir el contrato de arrendamiento en un contrato de diferente naturaleza o de incluir en él estipulación, obligación o derecho alguno incon-sistente con la naturaleza de un arrendamiento o de tal clase que hubiera de sobrevivir a la extinción del derecho de arrendamiento debida a un traspaso de la propiedad arren-*596dada y a la negativa, de parte del comprador de asumir la posición del arrendador.
Tal contrato de arrendamiento, sin más, no es bastante para sostener nn injunction mandatorio mientras tanto se determina finalmente la reclamación de la demandante sobre una servidumbre de paso en la propiedad arrendada.
Este caso fue sometido en apelación más de un año des-pués de radicada la demanda en el pleito principal. Si la cuestión envuelta no era puramente académica, debe haberse convertido en tal y quizá no es aventurado asumir que el injunction interlocutorio ya fia sobrevivido su utilidad prác-tica.

La orden apelada debe ser revocada.